Case 1:19-bk-11093   Doc 58   Filed 07/10/20 Entered 07/10/20 08:28:21   Desc Main
                              Document     Page 1 of 7
Case 1:19-bk-11093   Doc 58   Filed 07/10/20 Entered 07/10/20 08:28:21   Desc Main
                              Document     Page 2 of 7
         Case 1:19-bk-11093                Doc 58        Filed 07/10/20 Entered 07/10/20 08:28:21 Desc Main
                                                         Document        Page 3 of 7
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: June 30, 2020

     WILLIAM THOMAS                                                                                            Loan:
     7223 SCOTTWOOD AVE                                                                      Property Address:
     CINCINNATI OH 45237                                                                     26 TOWER STREET
                                                                                             CINCINNATI, OH 45220



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Apr 2019 to July 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Aug 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 555.06                  555.06                   Due Date:                                       Jun 01, 2020
 Escrow Payment:                           260.85                  267.08                   Escrow Balance:                                     (492.86)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          521.70
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                           $28.84
 Total Payment:                              $815.91                    $822.14



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance           717.23           (2,896.96)
     Apr 2019            260.85                                                *                              978.08           (2,896.96)
     May 2019            260.85                                                *                            1,238.93           (2,896.96)
     May 2019                                                      1,015.37    *   County Tax               1,238.93           (3,912.33)
     Jun 2019            260.85                         978.07                 *   County Tax                 521.71           (3,912.33)
     Jul 2019            260.85                                                *                              782.56           (3,912.33)
     Aug 2019            260.85     1,178.52                                   *                            1,043.41           (2,733.81)
     Sep 2019            260.85                                                *                            1,304.26           (2,733.81)
     Oct 2019            260.85       589.26                                   *                            1,565.11           (2,144.55)
     Nov 2019            260.85       294.63                                   *                            1,825.96           (1,849.92)
     Dec 2019            260.85       294.63                                   *                            2,086.81           (1,555.29)
     Jan 2020            260.85       294.63         1,039.17      1,038.35    *   County Tax               1,308.49           (2,299.01)
     Feb 2020            260.85       589.26                                   *                            1,569.34           (1,709.75)
     Mar 2020            260.85       294.63         1,113.00      1,152.00    *   Homeowners Policy          717.19           (2,567.12)
     Apr 2020                         291.37                                   *                              717.19           (2,275.75)
     Jun 2020                        (291.37)                                  *                              717.19           (2,567.12)
     Jun 2020                       2,567.12                                   *   Escrow Only Payment        717.19                0.00
     Jun 2020                         521.70                                   *                              717.19              521.70
     Jun 2020                                                      1,014.56    *   County Tax                 717.19             (492.86)
                                                                                   Anticipated Transactions   717.19             (492.86)
     Jun 2020                     260.85                                                                                         (232.01)
     Jul 2020                     260.85                                                                                           28.84
                     $3,130.20 $7,146.08           $3,130.24      $4,220.28

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.

                                                                                                                                            Page 1
LastCase
     year, we1:19-bk-11093           Doc 58
                 anticipated that payments       Filed
                                           from your    07/10/20
                                                     account          Entered
                                                             would be made during07/10/20
                                                                                  this period 08:28:21      DescUnder
                                                                                              equaling 3,130.24.  Main
                                                Document          Page  4  of 7
Federal law, your lowest monthly balance should not have exceeded 521.71 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                  Page 2
     Case 1:19-bk-11093                Doc 58       Filed  07/10/20
                                                      SN Servicing        Entered 07/10/20 08:28:21
                                                                     Corporation                Final Desc Main
                                                    Document          Page   5 of
                                                     For Inquiries: (800) 603-0836
                                                                                  7
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: June 30, 2020

 WILLIAM THOMAS                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                                28.84          801.18
Aug 2020               267.08                                                                           295.92        1,068.26
Sep 2020               267.08                                                                           563.00        1,335.34
Oct 2020               267.08                                                                           830.08        1,602.42
Nov 2020               267.08                                                                         1,097.16        1,869.50
Dec 2020               267.08                                                                         1,364.24        2,136.58
Jan 2021               267.08        1,038.35            County Tax                                     592.97        1,365.31
Feb 2021               267.08                                                                           860.05        1,632.39
Mar 2021               267.08                                                                         1,127.13        1,899.47
Apr 2021               267.08        1,152.00            Homeowners Policy                              242.21        1,014.55
May 2021               267.08                                                                           509.29        1,281.63
Jun 2021               267.08        1,014.56            County Tax                                    (238.19)         534.15
Jul 2021               267.08                                                                            28.89          801.23
                    $3,204.96       $3,204.91

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 534.15. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 534.15 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 28.84. Your starting
balance (escrow balance required) according to this analysis should be $801.18. This means you have a shortage of 772.34.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 3,204.91. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
        Case 1:19-bk-11093             Doc 58      Filed 07/10/20 Entered 07/10/20 08:28:21                      Desc Main
    New Escrow Payment Calculation                 Document     Page 6 of 7
    Unadjusted Escrow Payment                      267.08
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $267.08




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
Case 1:19-bk-11093      Doc 58      Filed 07/10/20 Entered 07/10/20 08:28:21       Desc Main
                                    Document     Page 7 of 7



                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                               CINCINNATI DIVISION

 In Re:                                         Case No. 19-11093

 Carman C Thomas                                Chapter 13

 Debtor.                                        Judge Jeffery P. Hopkins

                               CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on July 10, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on July 10, 2020 addressed to:

          Carman C Thomas, Debtor
          7223 Scottwood Avenue
          Cincinnati, OH 45237
                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
